 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     BIRDIE SMITH                                    )    Civil No. 1:18-cv-00189-GSA
14
                                                     )
15          Plaintiff,                               )    STIPULATION FOR VOLUNTARY
                                                     )    REMAND PURSUANT TO SENTENCE
16                  v.                               )    FOUR OF 42 U.S.C. § 405(g)
17                                                   )
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
24   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
25   purpose of the remand is to offer Plaintiff a new decision.
26
27
28   Stipulation for Voluntary Remand


                                                      1
 1          Upon remand, the Appeals Council will instruct the Administrative Law Judge to offer
 2   Plaintiff the opportunity for a new de novo administrative hearing, to obtain supplemental
 3   evidence from a vocational expert, and to issue a new decision.
 4
 5
                                                  Respectfully submitted,
 6
 7   Date: February 6, 2019               By:     /s/ Kelsey Mackenzie Brown*
                                                  KELSEY MACKENZIE BROWN
 8                                                * By email authorization on February 5, 2019
                                                  Attorney for Plaintiff
 9
10
     Date: February 6, 2019                       MCGREGOR W. SCOTT
11                                                United States Attorney
12
                                          By:     /s/ Michael K. Marriott
13                                                MICHAEL K. MARRIOTT
                                                  Special Assistant United States Attorney
14                                                Attorneys for Defendant
15
16   Of Counsel
     Jeffrey Chen
17   Assistant Regional Counsel
     Social Security Administration
18
19
20   IT IS SO ORDERED.
21
        Dated:     February 6, 2019                            /s/ Gary S. Austin
22                                                   UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


                                                     2
